DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 10-12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stokes US 20180164434 A1.

Regarding claim 1, Stokes teaches a system for analysis of sonar data, wherein the system comprises: 
one or more sonar transducer assemblies configured to provide sonar data ([0010, 60]); 
one or more processors ([0012, 60]); 
a memory including computer program code ([0083, 84]) configured to, when executed, cause the one or more processors to: 
receive the sonar data, wherein an object is represented within the sonar data ([0073, 74]);
receive additional data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determine one or more object characteristics of the object using the sonar data and the additional data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional data, a behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determine an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generate a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
cause display of the sonar image (Figs. 6A-G, [0145, 189]); and 
cause an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).

Regarding claim 4, Stokes teaches the system of claim 1, wherein the additional data is provided from at least one of a camera, a radar, a thermometer, a clock, a pressure sensor, a direction sensor, or a position sensor ([0060, 0102]).

Regarding claim 6, Stokes teaches the system of claim 1, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to present information on the display about the estimated object-type to the user, wherein the information comprises one or more estimated object-types and at least one of a probability that the object has an estimated object-type, the determined one or more object characteristics, hazards presented by the object, or a direction of the object (Fig. 6G, [0163]).

Regarding claim 10, Stokes teaches the system of claim 1, wherein the additional data comprises at least one of humidity data, temperature data, pressure data, precipitation data, water current data, weather data, radar data, GPS data, compass data, heading sensor data, position data for a watercraft, directional data for a watercraft, directional data from a motor or a rudder of a watercraft, image data from a camera, data regarding the date or time, navigational data, or geographical data ([0060, 102]).

Regarding claim 11, Stokes teaches the system of claim 1, wherein the memory including computer program code is further configured to, when executed, cause the one or more processors to: 
cause presentation of the indication of the estimated object-type for the object in a first window along with the sonar data and such that the indication of the estimated object-type is presented proximate to the representation of the object (Fig. 6G, [0163]).

Regarding claim 12, Stokes teaches the system of claim 1, wherein the display comprises at least a first area (Fig. 6G, [0163]), wherein the memory including computer program code is further configured to, when executed, cause presentation of the sonar data in a first window within the first area and presentation of the indication of the estimated object-type in a second window within the first area (Fig. 6G, [0163]).

Regarding claim 14, Stokes teaches the system of claim 1, wherein the one or more object characteristics comprises at least two object characteristics (Fig. 6G, [0163]), wherein the computer program code is configured to, when executed, cause the processor to: 
cause presentation of the indication of a first characteristic for the estimated object-type on the display (Figs. 6F and 6G, [0162, 163]); 
receive an indicator that the user has selected the representation of the object within the display (user input required or receivable to select a particular operation to perform; [0162]) 
cause, in response to receiving the indicator, the presentation of an indication of a second characteristic for the estimated object-type on the display (Fig. 6G, [0162, 163]).

Regarding claim 16, Stokes teaches a marine electronic device for analysis of sonar data, wherein the marine electronic device comprises: 
one or more processors ([0012, 60]); 
a memory including computer program code ([0083, 84]) configured to, when executed, cause the one or more processors to: 
receive the sonar data, wherein an object is represented within the sonar data ([0073, 74]);
receive additional data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determine one or more object characteristics of the object using the sonar data and the additional data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional data, a behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determine an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generate a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
cause display of the sonar image (Figs. 6A-G, [0145, 189]); and 
cause an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).

Regarding claim 18, Stokes teaches the marine electronic device of claim 16, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to present information on the display about the estimated object-type to the user, wherein the information comprises one or more estimated object-types and at least one of a probability that the object has an estimated object-type, the determined one or more object characteristics, hazards presented by the object, or a direction of the object (Fig. 6G, [0163]).

Regarding claim 19, Stokes teaches a method for the analysis of sonar data, the method comprising: 
receiving sonar data from one or more sonar transducer assemblies, wherein an object is represented within the sonar data ([0060, 73, 74]); 
receiving additional data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determining one or more object characteristics of the object using the sonar data and the additional data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional data, behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determining an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generating a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
causing display of the sonar image (Figs. 6A-G, [0145, 189]); and 
causing an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Karasev US 10832418 B1.

Regarding claim 2, Stokes teaches the system of claim 1, 
Stokes does not teach wherein the one or more processors are configured to utilize a model to determine the estimated object-type for the object, wherein the model is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional data.
Karasev teaches sonar sensor data (Col. 2, lns. 22-28) which is analyzed by a machine learning model trained using historical sensor data and additional data (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a model formed based on historical comparisons of historical data similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically.

Regarding claim 3, Stokes teaches the system of claim 2, 
Stokes does not teach wherein the model is developed through machine learning utilizing artificial intelligence based on the historical comparisons of the historical object-type with historical sonar data and historical additional data.
Karasev teaches a machine learning model trained using historical sensor data and additional data (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 15, Stokes teaches the system of claim 1, 
Stokes does not teach wherein the processor is configured to utilize a model developed through artificial intelligence, said model being formed based on historical comparisons of additional data and the sonar data, wherein the processor is configured to input the sonar data and the additional data into the model to determine the one or more object characteristics.
Karasev teaches a machine learning model trained using historical data and additional data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a machine learning model similar to Karasev’s model to determine object characteristics. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 17, Stokes teaches the marine electronic device of claim 16, 
Stokes does not teach wherein the one or more processors are configured to utilize a model to determine the estimated object-type for the object, wherein the model is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional data, and wherein the model is developed through machine learning utilizing artificial intelligence.
Karasev teaches a machine learning model trained using historical data and additional data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 20, Stokes teaches the method of claim 19, 
Stokes does not teach wherein determining the estimated object-type comprises utilizing a model that is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional data, and wherein the model is developed through machine learning utilizing artificial intelligence.
Karasev teaches a machine learning model trained using historical data and additional data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Claims 5, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Clark US 20170371039 A1.

Regarding claim 5, Stokes teaches the system of claim 1, 
Stokes does not teach but Clark teaches wherein the one or more sonar transducer assemblies comprises at least one of a linear downscan sonar transducer, a conical downscan sonar transducer, a sonar transducer array, or a sidescan sonar transducer (sidescan and downscan sonar, and linear or conical shapes, [0045]; sonar transducer arrays, [0051]).
Additionally, linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, and sidescan sonar transducers are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, or sidescan sonar transducers. This would maximum sonar coverage in the body of water.

Regarding claim 7, Stokes teaches the system of claim 1, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to determine the estimated object-type (Fig. 6G, [0163]). 
	Stokes does not teach by determining an estimated animal-type using the determined one or more object characteristics (size thresholds determined by type of fish, and fish are types of animals, [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to determine the type of fish based on the object characteristics. This would allow the system to differentiate between different sized fishes and let the user focus on the desired fish-type.

Regarding claim 8, Stokes teaches the system of claim 7, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to cause display of information about the estimated object-type to the user, wherein the information comprises one or more estimated animal-types and at least one of a probability that the object has an estimated object-type, the determined one or more object characteristics, hazards presented by the animal, the direction of the animal, a predicted number of similar estimated object-types nearby, bait information about specific types of bait that the estimated object-type is attracted to, or unique behaviors of the estimated object-type (Fig. 6G, [0163]). 
Stokes does not teach that the object-type is an animal-type.
Clark teaches a fish-type (fish is a type of animal, [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to display information on the type of fish. This would allow the user to chase or avoid the fish if desired.

Regarding claim 9, Stokes teaches the system of claim 7, 
Stokes does not teach but Clark teaches wherein the memory including computer program code is configured to, when executed, cause the one or more processors to determine the estimated animal-type by determining an estimated fish-type using the determined one or more object characteristics (size thresholds determined by type of fish, [0109]; instructions stored in memory, [0100]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Horner US 20160011310 A1.

Regarding claim 13, Stokes teaches the system of claim 1, wherein the display comprises at least a first area and a second area, wherein the memory including computer program code is further configured to, when executed, cause presentation of the sonar data in the first area and presentation of the indication of the estimated object-type in the second area (Fig. 6G, [0163]), 
Stokes does not teach wherein the first area is separate from the second area.
However, Horner teaches a display with multiple areas for displaying different information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to display sonar data and the indication of the estimated object-type in separate areas of a display similar to Horner’s display. This would allow to see the sonar data without a window blocking part of it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gatland US 20200064471 A1: 3D target selection and display interface for sonar
Hunt US 20160306040 A1: constructing a 3D sonar image of underwater objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645